Citation Nr: 0014334	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to October 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran's original claim for service connection for a 
stomach condition as a result of an overdose of aspirin was 
received in December 1995.  By rating decision in October 
1996, service connection was denied on the basis that the 
veteran's GERD was not shown to have developed as a result of 
any disease or injury during active service.  Following 
appropriate notice, the veteran requested that the claim be 
re-evaluated.  Her request was received in December 1996.  
The RO viewed her correspondence as an attempt to reopen the 
claim and adjudicated it accordingly, on the basis that no 
new and material evidence had been received to change the 
earlier decision.  The Board construes her correspondence as 
a Notice of Disagreement received within a year following the 
original rating action.  The Board notes that the veteran has 
been advised of the laws and regulations governing service 
connection in this case.  The issue has been rephrased 
accordingly, so that the claim will be considered on the 
merits, de novo, regarding service connection for GERD.  


FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence of a nexus between GERD or any other 
gastrointestinal (GI) disorder and any disease or injury 
during active service, or competent evidence that any 
currently diagnosed GI disorder was first manifested within 
one year after service, or is otherwise related to active 
service.  


2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been obtained.

4.  The veteran's contention that she was sexually assaulted 
and unduly harassed during her active service lacks 
credibility.  

5.  Service records and other credible supporting evidence do 
not verify the claimed stressors.

6.  The veteran's statements regarding the alleged stressful 
events during her active service are contradictory, 
inconsistent and lack probative weight.  As a result, no 
medical opinion relying on evidentiary assertions from the 
veteran could have probative weight.  

7.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSIONS OF LAW

1.  The claim for service connection for GERD is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in October 1962, that the 
veteran was seen for complaints of lower abdominal pain.  
Abdominal examination was unremarkable.  In November 1962 she 
was seen after she attempted to slash her wrists with a razor 
blade after her boyfriend accused her of unfaithfulness.  She 
had become despondent.  She reportedly had only made 
scratches on her wrists from one attempt because it hurt; she 
had tried nothing else.  She felt foolish about the attempt.  
It was the first time in her life.  Her conversation 
reportedly revealed that she was emotional but not truly 
neurotic.  This seemed to be a purely situational event and 
she had fair insight into her problems.  Supportive 
psychotherapy was given and she intended to call if the 
symptoms of despondency recurred.  

Several days later the veteran was seen after she had 
ingested the contents (24 tablets) of an aspirin bottle and 
about 20 Gantrisin tablets.  Her stomach was washed out in 
the emergency room, and she was admitted with diagnoses of 
acute poisoning with aspirin and emotional instability 
reaction.  She was transferred to another hospital with a 
diagnosis of emotional instability reaction.  She described 
herself as having been nervous all her life.  She fidgeted 
all the time.  She was frequently tearful.  She denied temper 
tantrums unless she became extremely angry.  She had been 
suspended from the seventh grade because of a temper tantrum.  
She reportedly had been frequently truant and in difficulty 
with school authorities.  She dropped out of high school in 
her junior year because she was bored and everyone she knew 
was graduating.  She had met her boyfriend about 3 months 
previously, and they had planned to get married.  Review of 
systems was negative and routine laboratory studies were 
within normal limits (WNL).  She related in an extremely 
immature manner.  She denied suicidal ruminations.  She had 
characteristics of a somewhat hysterical personality, with 
only superficial insight into her problems.  It was felt that 
she acted on an impulse at the time of her ingestion of 
aspirin.  The physical examination was WNL.  The final 
diagnosis was emotional instability reaction.  

The service medical records show, in January 1963, that the 
veteran was hospitalized with the onset of burning pain in 
the epigastrium about an hour previously.  She reportedly had 
had a couple of beers after which she had vomited, about a 
half-hour previously.  On physical examination the 
epigastrium was tender with voluntary rigidity.  By the next 
morning, the symptoms reportedly had fairly well cleared with 
slight epigastric tenderness remaining.  She was discharged 
to duty.  She was advised to take Amphojel tablets.  The 
final diagnosis was acute gastritis, type and cause unknown.  
In March 1963, she was seen for complaints of substernal 
burning that had started in the morning.  The earliest 
symptom was trouble swallowing that turned into more of a 
burning sensation.  It reportedly was not related to food, 
respiration or alcohol consumption.  The impression was 
esophageal spasm and/or reflux.  

The service medical records show that the veteran was 
hospitalized in July 1963 following an ingestion of an 
overdose of aspirin.  A past of psychiatric evaluation 
in April 1963, drunk and disorderly conduct and a Captain's 
Mast that had been suspended prior to admission was recorded.  
She gave no explanation for her acts.  She did not feel sick 
and did not want psychiatric help.  The examination showed 
that she was tense, anxious, and dissatisfied.  She was 
unable to suggest what would make her happy.  Judgment was 
impaired.  Insight was lacking.  An emotionally unstable 
personality and acute aspirin poisoning were diagnosed.  It 
was recommended that she be administratively discharged from 
service as unable to adapt to military life.  She reportedly 
had been in constant difficulty since arriving at that 
station, most recently having been "written up" for wearing 
civilian clothes when she knew this was against regulations.  

A report from East End Memorial Hospital showed that the 
veteran was hospitalized in April 1970 for complaints of 
nausea, vomiting, tarry stools and epigastric pain over the 
previous week.  Gall bladder and upper gastrointestinal X-
rays showed no abnormality.  The first of three examinations 
for occult blood was positive.  A chemistry profile was WNL.  
She responded well to antispasmodics and antacids.  Acute 
gastritis was diagnosed.  

VA outpatient treatment records dated from January 1996 show 
that the veteran had had irritable bowel syndrome and 
gastritis.  She reported a "nervous stomach" with diarrhea 
and anxiety.  Her bowel movements reportedly occurred right 
after eating. The impressions included possible irritable 
bowel syndrome.  GERD was also reported without any 
symptomatology.  She indicated that medication she was taking 
irritated her stomach.  In April 1996, it was recorded that 
she had week-old symptoms of acid reflux disease that 
included increased heartburn and "acid."  An upper 
gastrointestinal X-ray series showed evidence of reflux 
without esophagitis or peptic ulcer disease.  GERD was 
assessed.  

VA outpatient psychology notes in January 1997 show that the 
veteran was screened for anxiety, depression and substance 
abuse with a history of "military sexual trauma."  She 
related some depression to her physical problems and an 
inability to get disability (benefits).  Her level of 
depression was not considered severe enough for referral to 
mental health services.  She stated experiencing sexual 
harassment while in the military and took a whole bottle of 
aspirin not to kill herself but to cause her discharge 
because she was unable to tolerate the environment.  She 
stated that the aspirin ingestion caused her gastric reflux.  

On a VA examination in August 1997, the veteran claimed that 
she had a nervous condition due to harassing sexual remarks 
made during her period of active service.  The mental status 
examination showed that her affect was constricted and she 
suffered from emotional numbing.  She recalled that a cook 
with whom she was stationed in 1963 was always trying to date 
her and she was terrified because she was torn between trying 
to be a good seaman and having to deal with his constant 
approaches.  She also recalled that a personnel clerk with 
whom she was stationed in 1962 constantly refused to accept 
her refusal to date him.  He reportedly would not take no for 
an answer.  She began to have headaches and difficulty 
concentrating.  Her performance was impaired from dealing 
with this harassment.  Her marriage had ended in divorce.  
When asked about stressors, she stated that similar incidents 
had been described in the news and brought back memories and 
intrusive thoughts of those events.  There were many other 
incidents but she did not remember the names and the dates.  
She described herself as socially isolated.  She stated that 
her inservice harassment had affected her a great deal .  The 
diagnosis was PTSD with social, vocational and industrial 
adjustment somewhat impaired.  

Multiple relatives and the veteran's former husband reported, 
in combination, in January 1998 that she did not date much 
prior to service and had been a quiet person.  After service 
she had a withdrawn personality with avoidance of subjects 
dealing with men.  She would want to be alone and get upset 
and angry over little things, and seem to explode.  A lot of 
her problems reportedly were related to her service.  Her 
inservice letters showed that she was troubled.  She 
reportedly wrote that military men tried to force her to have 
sex, putting their hands all over her.  She had been called 
names during her service.  She reportedly had taken an 
overdose of aspirin that was followed by constant stomach 
trouble.  She had had trouble with the sexual part of her 
marriage.  She was described as becoming nervous and quiet 
and being negative when sex was discussed.  She had 
outbursts.  She reportedly had been raped in August 1966.  
Her entire health problem was felt to have evolved from what 
she suffered during her active service, even the way she ate.  
She was not proud of her military service and her bad 
experiences had turned her against men.  Beginning in 1993, 
she had outbursts of rage with no apparent reason.  There 
seemed to be an underlying problem.  

The veteran's former spouse reported in January 1998 that she 
had trouble keeping everything together when they were 
married.  She alternately would want a divorce and leave for 
2 or 3 weeks at a time and then change her mind.  She 
alternately would lose control and regain it.  She would buy 
new clothes and hide them.  She reportedly did not feel good 
about herself.  She reportedly had been raped in about August 
1966, before they started dating.  He thought that that only 
added to what she was going through.  She never talked about 
active duty.  She brushed it aside if someone mentioned it.  
He believed that she wanted to forget she ever served and was 
not proud that she had served.  

The veteran submitted an article on gastric distress in 
February 1998, which she felt supported her claims that PTSD 
caused gastric distress, that her gastric distress had been 
induced by her inservice aspirin overdose episodes and that 
she was treated for gastritis from aspirin poisoning in 1970.  

On a VA psychiatric examination in May 1998, the veteran 
referred to the prior diagnosis of PTSD.  She stated that she 
had taken an overdose of aspirin to get out of the military.  
She stated that the men during active service harassed her 
constantly, which resulted in her mental/emotional trouble.  
She recalled that a couple of men tried to rape her but she 
acted drunk and this prevented it.  She stated that when she 
went out with anybody during the service she had to "beat" 
them off of her.  She also reported slashing her wrists 
during active service in order to get out of the military.  
She reportedly was divorced in 1972 after a 5-year marriage.  
She was not depressed, particularly anxious, homicidal or 
suicidal.  She reported having had an up and down mood for 
years, screaming at times and easily upset, but Prozac had 
calmed her down tremendously.  She described irritability, 
easy feelings of stress, and impatience at times.  When asked 
about repetitive acts or thoughts, she answered "sex" and 
could not handle the idea of people having sex without being 
married.  She stated that she had not dated or had sex in 26 
years.  She related having been raped in 1966 following 
separation and felt that this eventuated in her divorce.  She 
had chronic feelings of thinking that sex was dirty.  Several 
PTSD questions were asked that she answered in the negative.  

The objective psychiatric examination by VA in May 1998 
indicated that there were no abnormalities regarding 
cooperation, alertness, orientation, eye contact, motor 
movements, mood, affect, speech, responsiveness, thought 
processes, flight of ideas, looseness of associations, 
blocking, confusion, muteness, attentiveness, auditory or 
visual hallucinations, thought broadcasting, thought 
insertion, thought control, delusional thinking, ideas of 
reference, obsessions, compulsions, memory, proverb 
interpretation, insight and/or judgment.  The assessment was 
dysthymia with her seeming to have a chronic adjustment 
reaction to her military experiences with intermittently 
depressed and anxious moods and a history of PTSD.  GERD was 
noted.  It was summarized that she had dysthymia.  The 
examiner found no evidence for PTSD.  

A VA Mental Hygiene Clinic report in July 1998 showed the 
veteran reported she had been sexually harassed in service 
and noted an attempted rape by a black man.  She also 
reported she had been raped at gunpoint in 1966, after 
service.  Reports of September 1998 showed that she had been 
treated for chronic PTSD.  She had been unemployed since 
1988.  She reported chronic depression, anhedonia, and 
generalized anxiety.  She stated that she "explodes-screams 
and yells."  She lived alone, without a car.  She was 
described as very financially strained.  On the mental status 
examination, she was alert, anxious, guarded, hypervigilant, 
depressed, and worried.  The impression was that she had 
chronic PTSD associated with dysthymia and a generalized 
anxiety disorder.  It was stated that PTSD was due to sexual 
trauma.  It was noted that the most violent trauma had 
occurred following her discharge from active service.  

The transcript (T.) of the August 1999 hearing shows the 
veteran's testimony that she was verbally and physically 
harassed by sailors during her service and took aspirin to 
get out.  She explained that all the females were 
"harassed" this way.  T. at 3.  She had also scraped her 
wrists in an effort to get out.  She recalled that she gave 
the reasons for injuring her wrists during active service as 
having involved a boyfriend but she testified that that was 
not the real reason.  T. at 4.  She stated that a number of 
her fellow servicewomen had been talking about people who got 
out of service by taking an aspirin overdose.  T. at 5.  She 
had been told before her second overdose that she would be 
automatically discharged if she did it again, which is what 
she wanted and what happened.  She also explained that the 
boy she had referred to as her boyfriend in connection with 
the first episode of self-inflicted wrist wounds and aspirin 
overdose was just a real good friend whom she had known since 
she was 9 years old.  T. at 7.  She testified that she 
started to receive psychiatric care in March 1998.  T. at 8.  
She had done bookkeeping work following separation, which she 
had to quit in 1992 because of arthritis, nerves and the 
inability to tolerate things as she aged.  T. at 9.  Between 
1965 and 1992, she reportedly did not seek or have any 
treatment but she went through a lot of pain and disgust.  
She did not know what was wrong with her.  She had blowup 
spells.  She stated that her rape about 3 years following 
separation added to her PTSD.  T. at 11.  She described her 
inservice stressors as an attempted rape with the man 
spreading the rumor that she had had sex with him afterwards 
and an attempted drowning incident at a military pool by a 
man whom she refused to date.  T. at 12.  She felt that she 
was targeted by the men during active service because she was 
young, naïve and without sexual experience.  T. at 13.  She 
felt that her stomach problem resulted from the PTSD that she 
contracted during active service.  T. at 15.  She recalled 
that she had an X-ray of her stomach in 1970 because it 
started bleeding.  It reportedly was thought that she had a 
bleeding ulcer.  She felt that her inservice stomach 
condition was called a nervous stomach or a spastic colon, 
not GERD.  She was not given medication but she knew what to 
be careful about eating.  T. at 16.  Emotional trauma upset 
her stomach.  T. at 17.  GERD was first diagnosed in January 
1996.  T. at 17.  She had had trouble with her stomach long 
before GERD was diagnosed, but there was no medical 
documentation from 1963 to 1996.  T. at 18.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  A well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A psychosis and peptic ulcer disease may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent or more within the first year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  The Court also reiterated that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  The Court determined that a claim for a right knee 
condition was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology to well ground the claim.  Voerth, 
13 Vet. App. at 120.  


Analysis

Service Connection for GERD

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that her claim is well grounded; that is, 
that her claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The service medical records do not contain a diagnosis of a 
chronic GI disorder.  They show the veteran was examined for 
abdominal pain in October 1962, but a physical examination 
was normal.  She was hospitalized in November 1962 because of 
aspirin and Gantrisin overdose.  She was lavaged on admission 
and the report shows that a review of systems was negative 
and routine laboratory studies were normal.  The diagnosis 
was acute poisoning with aspirin.  

In January 1963, the veteran was examined for burning 
epigastrium pain but physical examination was essentially 
normal and the veteran returned to duty the following day.  
The final diagnosis was acute gastritis, type and cause 
unknown.  She was seen in March 1963 for a burning sensation 
in the substernal area.  The impression was esophageal spasm 
and/or reflux.  When hospitalized in July 1963 because of an 
aspirin overdose, the examiner focused on the veteran's 
psychological problems.  The report contains no diagnosis of 
any GI problems.  The diagnoses included acute aspirin 
poisoning. 

The October 1963 service medical discharge examination shows 
that the veteran's abdomen and viscera were normal.  While 
the service medical records do show treatment on three 
occasions for GI symptoms, which were diagnosed on two of 
those occasions as gastritis and esophageal spasm and/or 
reflux, the evidence shows that these were acute episodes.  
There was no chronic GI disorder shown in service and the 
physical findings were normal at separation.  

There is no competent evidence of peptic ulcer disease during 
the initial post-service year and the veteran does not 
contend that this was diagnosed during that period.  In fact, 
there is no post-service medical evidence of GI problems 
until many years after service.  Thus, there is no basis for 
granting service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The initial post-service medical evidence showing examination 
and treatment for GI symptoms is the April 1970 private 
hospitalization report.  Although the veteran reported a one-
week history of complaints of nausea, vomiting, tarry stools 
and epigastric pain, x-ray examination of the gall bladder, 
an upper GI series and chemistry profile showed no 
abnormality.  The final diagnosis was acute gastritis but 
significantly, the report includes no medical opinions 
relating gastritis to active service.  

The initial post-service medical evidence showing a diagnosis 
of GERD is in the VA outpatient treatment records dated from 
January 1996.  This evidence comes many years after the 
veteran's separation from active service.  The impressions 
included possible irritable bowel syndrome and GERD.  In 
April 1996, it was recorded that she had week-old symptoms of 
acid reflux disease that included increased heartburn and 
"acid."  An upper GI series showed evidence of reflux 
without esophagitis or peptic ulcer disease.  The assessment 
was GERD.  While this examiner indicated a diagnosis of GERD, 
that examiner did not relate this to active service or to any 
incident or event of active service.  

The veteran also contends that she developed chronic GI 
problems as a result of the aspirin ingestion during active 
service.  Alternatively, she argues that she developed 
chronic GI problems secondary to PTSD, which she argues 
should be service-connected.  

The veteran submitted an article on gastric distress in 
February 1998, which she felt supported her claims that PTSD 
caused gastric distress or that her gastric distress had been 
induced by her inservice aspirin overdose episodes and that 
her 1970 hospitalization for gastritis was due to the 
inservice aspirin poisoning.  This article contains only 
general information on the most common forms of gastric 
distress.  It does not contain any specific medical 
statements or opinions that support the veteran's 
contentions.  

Medical treatise statements that indicate the possibility of 
a link between inservice injury and current disability are 
too general and inconclusive to make a claim well grounded.  
Sacks v. West, 11 Vet. App. 314, 316 (1998); see Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  However, the holding 
in Sacks does not extend to situations where medical treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty that, under the facts of the 
specific case, there is at least plausible causality based 
upon objective facts rather than on a lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513-514 (1998); Sacks, 11 
Vet. App. at 317.  The article submitted by the veteran 
contains no information regarding aspirin overdose and the 
development of chronic GI problems.  Therefore, this article 
cannot serve to well ground the claim.  

Thus, the medical evidence establishes that the veteran has a 
current GI disability, but these diagnoses are first 
reflected many years after active service and they do not 
tend to establish that any current GI disorder had its onset 
during or is otherwise attributable to active service.  The 
veteran is also not service-connected for PTSD and there is 
no medical evidence relating any current GI disorder to the 
veteran's psychiatric problems.  

As the basic issue in this case is whether the veteran's 
post-service GI disease is of service origin or attributable 
to an incident of service, it is medical in nature and 
pertains to the etiology of the post-service GI disease.  
Since the determinative issue involves a medical question, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Heuer v. Brown, 7 Vet. 
App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  

The medical evidence of record does not include an opinion 
that relates GERD or any other GI disorder to active service.  
The only evidence indicating such a relationship between the 
inservice aspirin overdose and the veteran's current GI 
conditions are statements and personal hearing testimony of 
the veteran and her lay witnesses.  However, they do not well 
ground this claim because the veteran and her lay witnesses 
are not qualified to render a competent opinion on a medical 
question.  Grottveit, 5 Vet. App. at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

Lacking any competent evidence or opinion linking any current 
GI disorder to service, the claim for service connection for 
GERD is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make her claim well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  

As the veteran's claim for service connection for GERD is not 
well grounded, the doctrine of reasonable doubt has no 
application to her case.  



Service Connection for PTSD

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the veteran has been diagnosed by a VA 
medical provider as suffering from PTSD due to sexual 
harassment while in the military.  

The Court has held that for the purposes of determining 
whether the veteran's claim of entitlement to service 
connection is well grounded, evidence will be presumed to be 
true as required by Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) and King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
light of the psychiatric evaluations, the Board must find the 
claim of entitlement to service connection for PTSD well 
grounded.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
evidence includes all service medical records and post-
service VA and private medical evidence identified by the 
veteran.  The RO also requested verification of the veteran's 
claimed stressors by the Naval Criminal Investigation Service 
in August 1997.  That facility could not verify the claimed 
events.  The veteran does not contend that any of the claimed 
events were reported.  She underwent VA compensation 
examinations in August 1997 and May 1998, and she submitted 
lay statements in support of her claim.  She also testified 
at a personal hearing in August 1999 and the transcript is 
contained in the claims folder.  The veteran has not 
identified any other relevant evidence in support of her 
claim that has not been requested or obtained.  

The Board finds that all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the VA has fulfilled its duty to 
assist the veteran.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.59.  

The service medical records show no psychiatric abnormalities 
other than an emotional instability reaction and an 
emotionally unstable personality.  The Board would first 
point out that personality disorders, as such, are excluded 
by law from service connection.  See 38 C.F.R. § 3.303(c) 
(1999).  

The emotional instability reaction may have been either an 
acute and transitory psychiatric aberration manifested by an 
overdose of aspirin, "scratching" of the wrists, 
nervousness, fidgeting, immaturity, superficial insight and 
impulsiveness in November 1962 in response to the veteran's 
troubles with her boyfriend or it may have been an 
indication, in barely different terminology, of her 
personality disorder.  In either event, it would not support 
service connection because it did not signify a chronic 
psychiatric disorder subject to service connection.  
38 C.F.R. § 3.303(b).  

The first post-service medical evidence indicating any 
psychiatric abnormality is dated in January 1997.  At that 
time the veteran gave a history of military sexual 
trauma/sexual harassment, but was not more specific.  The VA 
examination in August 1997 indicated her recall of harassing 
sexual remarks and constant efforts by male service members 
to date her despite her continuous refusals as stressors 
which induced PTSD.  PTSD was diagnosed.  The examiner did 
not present any evidence or opinion to link PTSD to her 
reported difficulties with fellow servicemen who tried to 
date her.  There is no corroboration from any witness to such 
claimed "harassment" even though the veteran has stated 
that she was not singled out and that her fellow service 
women were the objects of the same "harassment."  Her 
contemporaneous inservice remarks regarding her boyfriend do 
not suggest such "harassment" that she first reported years 
following active service.  

The lay statements in her behalf indicate that she did 
receive insults and even unwanted physical contact from men 
during active service that she reportedly wrote about, but no 
letters have been produced.  Most importantly, a post-service 
rape in August 1966 was reported.  This traumatic experience 
was not mentioned in the August 1997 psychiatric evaluation.  
Her former husband has also referred to it as an added cause 
of her psychiatric problems.  

The May 1998 VA psychiatric examination failed to find 
manifestations supporting a diagnosis of PTSD.  Dysthymia was 
diagnosed.  Her subjective account of male "harassment" 
during active duty was considered.  The VA Mental Hygiene 
Clinic report in July 1998 noted the complaint of attempted 
rape by a black man and the 1966 rape at gunpoint; that same 
examiner in September 1998 also noted a history of pregnancy 
by a boyfriend with abortion at age 20.  The report did 
reflect a diagnosis of PTSD with symptoms of anxiety, 
guardedness, hypervigilance, depression and worry, and PTSD 
was found to be due to sexual trauma.  That report, however, 
referred to the most violent trauma as having occurred 
following active service, presumably the August 1966 rape, 
which is the only specific sexual trauma that has been 
consistently reported and corroborated by relatives and her 
former husband.  

In evaluating the evidence in this case with the legal 
requirements for service connection for PTSD, the Board finds 
that there is conflicting medical evidence as to the 
diagnosis of PTSD.  More problematic, however, is the matter 
of an inservice stressor.  The VA examination in August 1997 
which diagnosed PTSD did not provide a medically confirmed 
nexus with any inservice stressor.  In fact, the portion of 
the examination dealing with stressors was vague and 
inconclusive.  The diagnosis did not provide any etiology for 
PTSD.  The subsequent examination by VA in May 1998 excluded 
PTSD as a diagnosis related to active service or otherwise.  
Her previously reported experience of "harassment" from 
males during active service was reiterated on 
that examination, but did not support a diagnosis of PTSD.  
The latest diagnosis of PTSD is attributed primarily to post-
service sexual trauma; namely, the reported rape in August 
1966.  

The Board again notes the medical evidence of a diagnosis of 
PTSD.  There are problems with credible supporting evidence 
that the claimed inservice stressor actually occurred.  There 
have been lay statements that support, in general terms, that 
the veteran was the object of sexually tinged insults and 
physical contact during active service.  On the other hand, 
the only specific information regarding individual and 
explicit instances of unwelcome sexual approaches and 
attention as well as name-calling during active service has 
been from the veteran only.  The lay statements were first 
made in connection with this claim, by relatives of the 
veteran.  References to letters she wrote during active 
service have not been confirmed by actual documentation.  The 
Board is not satisfied that there is credible supporting 
evidence that she was sexually assaulted during active 
service.  The current diagnosis of PTSD is medically 
attributed to sexual trauma, but not specifically to any 
inservice stressor.  The supporting evidence shows the only 
sexual assault to have occurred following active service, 
when the veteran was raped in August 1966.  

The statements from the veteran regarding the inservice 
events have also been inconsistent and even contradictory.  
For example, during service she reported that she attempted 
to slash her wrists with a razor blade after her boyfriend 
accused her of unfaithfulness.  However, during the VA 
psychiatric examination in May 1998, the veteran stated that 
she slashed her wrists during active service in order to get 
out of the military.  She later testified that she gave the 
reasons for injuring her wrists during active service as 
having involved a boyfriend but she testified that that was 
not the real reason.  T. at 4.  The statements regarding the 
inservice stressors are both inconsistent and not credible.  
When the veteran initially listed the stressors in her 
February 1997 statement, she limited the stressors to 
harassing comments from barracks windows and sexual innuendo.  
She stated that she was subjected to name calling because she 
would not have sex but then stated that she continued dating 
fellow servicemen.  She stated that these harassing comments 
made her "almost quit dating sailors completely."  In any 
event, her alleged stressors were limited to verbally 
harassing comments by fellow service personnel.  

During the August 1997 VA examination she reported her 
stressors as two servicemen, a cook with whom she was 
stationed in 1963 and a personnel clerk with whom she was 
stationed in 1962, who were always trying to date her despite 
her refusals.  She stated that she ignored the cook's 
advances because he was a married man.  She did not report 
that she dated this man.  In fact, her allegation is that she 
refused to date this man because he was married.  She did not 
relate any events involving an attempted physical assault by 
either individual.  However, in her February 1998 substantive 
appeal, the veteran alleged that while on a date with that 
same cook, a black male who had accompanied them tried to 
rape her.  This is not consistent with the stressors 
previously reported and it is materially inconsistent with 
the events associated with the cook that she had previously 
alleged.  Moreover, during the May 1998 VA examination, the 
veteran stated that there were a couple of guys that tried to 
rape her but they were unsuccessful because she pretended to 
be drunk.  This is inconsistent with the event as alleged in 
the substantive appeal.  She stated that only the black male 
attempted to rape her and that the cook was driving while 
this occurred.  She also added at her hearing that the black 
man tried to drown her at the swimming pool because she would 
not go out with him again; this had not previously been 
reported by her.  Because of such inconsistencies, the 
veteran's recollection of the inservice events is both 
untrustworthy and unreliable.  

The evidence from several lay witnesses also indicates that 
the veteran is not a reliable historian.  In the statements 
from the veteran's sister and her former spouse, these 
witnesses stated that the veteran was raped in August 1966 
after separation from active service.  The veteran did not 
previously mention this fact in her stressor statements or to 
the VA physician who performed the August 1997 examination.  
During that examination she did note the fact that she had 
been divorced after active service, but she did not mention 
having been raped after active service.  It is only after 
receiving the lay statements that the veteran acknowledged in 
a statement that she was raped at gunpoint shortly after 
service.  She then states that this person was given a 
$100.00 fine rather than being sent to prison because thirty 
years ago nothing was done to a person who raped or attempted 
to rape someone.  She also indicated that this event was the 
reason why she lied during service when she stated that she 
tried to kill herself because of her boyfriend.  This does 
not make sense from a chronological standpoint since the 
events during active service would have preceded the rape 
that occurred after service.  Again, because of such 
inconsistencies and the lack of any other credible supporting 
evidence regarding the alleged inservice stressors, the 
veteran's recollection of the inservice events is both 
untrustworthy and unreliable.  

For these reasons, the Board finds the veteran's contentions 
that she was sexually assaulted and unduly harrassed during 
active service are not supported by the service records or 
other credible supporting evidence verifying the claimed 
events.  The Board also finds the veteran's statements 
regarding the alleged stressful events during her active 
service are contradictory, inconsistent and lack probative 
weight.  

The Board finds that the medical opinions relying on 
evidentiary assertions from the veteran also lack probative 
weight, and that there is no diagnosis of PTSD based on a 
verified stressor.  Consequently, the Board finds that the 
preponderance of the evidence shows that PTSD was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for GERD is denied.  

Service connection for PTSD is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

